FILE COPY




   BRIAN QUINN
    Chief Justice
                              Court of Appeals                                VIVIAN LONG
                                                                                  Clerk

JAMES T. CAMPBELL
      Justice
                               Seventh District of Texas                 MAILING ADDRESS:
MACKEY K. HANCOCK
      Justice
                             Potter County Courts Building                 P. O. Box 9540
                                                                             79105-9540
                              501 S. Fillmore, Suite 2-A
 PATRICK A. PIRTLE
       Justice                Amarillo, Texas 79101-2449                      (806) 342-2650

                             www.txcourts.gov/7thcoa.aspx

                                   March 17, 2015

Mary B. Hennessy                            Douglas Howell, III
LAW OFFICE OF MARY HENNESSY                 Assistant District Attorney
P. O. Box 2536                              300 East 26th Street, Suite 310
Brenham, TX 77834                           Bryan, TX 77803
* DELIVERED VIA E-MAIL *                    * DELIVERED VIA E-MAIL *

RE:    Case Numbers: 07-13-00353-CR, 07-14-00423-CR, 07-14-00424-CR
       Trial Court Case Number: 11-02991-CRF-361
Style: Terry Fielder v. The State of Texas

Dear Counsel:

      Pursuant to TEX. R. APP. P. 39.1, the above styled and numbered causes will be
submitted without oral argument on Tuesday, April 7, 2015.

                                               Very truly yours,
                                               Vivian Long
                                               VIVIAN LONG, CLERK